Smith, J.,
dissents in a memorandum as follows: I dissent *380for the reasons which caused me to disagree with the majority opinion in Matter of Antoine W. (162 AD2d 121 [1st Dept 1990]). Moreover, the appeal should be held in abeyance and the case remanded for a determination as to whether Rosario material was turned over to the defense.
There was an articulable reason sufficient to justify the police officer’s approach and inquiry of the defendant. (People v De Bour, 40 NY2d 210, 213 [1976].) There also was sufficient evidence of a voluntary consent to the search of the bag in which cocaine was found. (People v Gonzalez, 39 NY2d 122 [1976].)
On August 9, 1989 Thomas Piccirillo was a police officer with the Drug Enforcement Unit of the Amtrak Police Department. Around 7:30 p.m. he was on duty in casual clothes in Pennsylvania Station in Manhattan. The defendant Roberto Irizarry was observed by Officer Piccirillo over a period of one hour. The defendant was walking about the waiting area and kept looking behind him. At one point he waved to another man from across the waiting room. The other man approached, the two conversed briefly and the man left. Irizarry sometime thereafter placed the bag he was carrying on the ground and stepped six to eight feet away from it from some 10 minutes. Police Officer Piccirillo approached the defendant to inquire, believing that defendant’s conduct in leaving the bag unattended was "very unusual” in Pennsylvania Station, a high-theft area.
A police officer’s ability to approach and request information need not rest upon any indication of criminal activity by the person of whom inquiry is made. (People v De Bour, 40 NY2d, supra, at 213.) In fact, in De Bour the only thing the defendant did before being approached by the police was to cross the street. There, the Court of Appeals stated: "This case raises the fundamental issue of whether or not a police officer, in the absence of any concrete indication of criminality, may approach a private citizen on the street for the purpose of requesting information. We hold that he may. The basis for this inquiry need not rest on any indication of criminal activity on the part of the person of whom the inquiry is made but there must be some articulable reason sufficient to justify the police action which was undertaken.” (40 NY2d, supra, at 213.) Here, the officer’s questions to defendant, inquiring where he was going, where he lived and whether he had identification, constituted an exercise of the most minimal level of police intrusion. (People v La Pene, 40 NY2d 210, 223 [1976].)
*381While Irizarry appeared to be nervous when reaching for his wallet in response to the officer’s request for identification, the circumstances herein do not support the conclusion that defendant’s consent was the result of "a yielding to overbearing official pressure”. (People v Gonzalez, 39 NY2d, supra, at 124.) Officer Piccirillo was in plain clothes, he spoke to defendant in a "mild” tone of voice and throughout the encounter his gun was concealed in an ankle holster. Nor, at that time, did he have physical contact with defendant. Drug Enforcement Administration Agent Rich Detrio, who was also in plain clothes, stood somewhere behind defendant beyond arm’s reach. There is no indication that defendant even was aware of Detrio’s presence.
However, I believe that the appeal should be held in abeyance and the matter remanded for a hearing to determine whether the People met their affirmative obligation to provide the defense with a transcript of the Grand Jury testimony of Officer Piccirillo, and, if not, whether the transcript is a "duplicative equivalent” of other Rosario material disclosed to the defense. (CPL 240.45; People v Rosario, 9 NY2d 286 [1961], cert denied 368 US 866 [1961]; People v Payne, 52 NY2d 743, 745 [1980]; People v Ranghelle, 69 NY2d 56 [1986]; People v Wahad, 158 AD2d 312 [1st Dept 1990], lv denied 75 NY2d 970 [1990].)
In his omnibus motion papers, the defendant sought, inter alia, the prior statements of witnesses, Brady material and material required to be disclosed prior to hearing or trial. (CPL 240.44, 240.45.) The motion for discovery was granted, the court directing both sides to arrange for disclosure. Accordingly, at the commencement of the suppression hearing, the Assistant District Attorney turned over to defense counsel several items of Rosario material, identifying each item on the record. The record does not indicate that the Grand Jury testimony of Officer Piccirillo was provided to the defense at this time or at any other time during the proceedings. Following the hearing the court denied defendant’s motion to suppress and the defendant entered a plea of guilty in satisfaction of the indictment. Prior to sentencing, defense counsel advised the court that in reviewing his file he realized that he had not received a copy of Officer Piccirillo’s Grand Jury testimony and stated that he did not know whether the officer had in fact testified before the Grand Jury. The court denied defense counsel’s request for an adjournment and precluded further inquiry, commenting:
"I also find it hard to believe that you didn’t ask for them. *382It’s not like you and if you didn’t ask for them you may conceivably have waived your right to them. * * *
"I’m sure you did ask for it. * * * Knowing you, you would have asked for it and I would find it hard to believe if there were Grand Jury minutes that they weren’t turned over.”
Since it is not possible on the record before us to determine whether the Grand Jury transcript was disclosed, I would remand for a hearing.